Title: General Orders, 27 October 1776
From: Washington, George
To: 



Head Quarters, White-Plains, Octob: 27th 1776.
.


Lieut: Sickles of Genl Scott’s Brigade, tried by a Court Martial whereof Col. Holman was President, and convicted of “disobeying General Orders, by loading a Waggon with Goods, not the proper baggage of the regiment; and also when charged therewith of behaving in a scandalous, infamous manner, unbecoming an officer and the Gentlemen”—The Court sentenced him to be cashiered—The General approves the sentence, and orders him to be dismissed the service—He also directs that he leave the Army immediately.
The General observing that the Army seems unacquainted with the Enemy’s Horse; and that when any parties meet with them, they do not oppose them with the same Alacrity which they shew in other cases; thinks it necessary to inform the officers and soliders, that, in such a broken Country, full of Stone-Walls, there is no Enemy more to be despised, as they cannot leave the road; So that any party attacking them may be always sure of doing it to advantage, by taking post in the Woods by the roads, or along the stone-walls, where they will not venture to follow them; And as an encouragement to any brave parties, who will endeavour to surprise some of them, the General offers 100 Dollars, for every Trooper, with his Horse and Accoutrements, which shall be brought in, and so in proportion for any part, to be divided according to the rank and pay of the party.
The Picquet Guard to be reinforced this evening with a regiment from each division; they are to parade at 5 O’Clock this evening near Head-Quarters; the eldest Colonel to command the whole, and to come to Head-Quarters for Orders before they march off.
The constant beating of Drums on all occasions is very improper—there should be no Drum but on the parade, and Main Guard—All fatigue parties to march with the Fife, and no Drum to beat, on any account, after Retreat-Beating, but by special order.
John Cawley and Michael McDaniel of Col. Hazletts regiment, tried by the Court Martial whereof Col. Holman was President, for “Robbing Isaiah Rider”—are both acquitted—The General approves the sentence, and orders them to be discharged.
James Daniel of Capt. Horton’s Company, Col. Ritzema’s Regiment, convicted by the same Court Martial, is ordered to receive 39

Lashes—forfeit, two month’s pay—The General approves the sentence, and orders it to be executed at the usual time and place.
William Turner and Daniel Shute are appointed Aids-De-Camp to Genl Lincoln, and are to be obeyed and respected accordingly.
The Court of Enquiry on Col. Tyler, having reported that there is no sufficient reason for the appointment of a Court Martial on his conduct. The General orders him to be released from his arrest.
Regimental Courts Martial to be formed immediately, for the trial of prisoners charged with Crimes under their cognizance.
